Citation Nr: 1107651	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reopened the Veteran's previously denied claim 
for entitlement to service connection for tinnitus, and denied 
the reopened claim on the merits, de novo.  However, the United 
States Court of Appeals for Veterans Claims (Court) has made it 
clear that even if an RO makes an initial determination to reopen 
a claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).  Accordingly, the issues on appeal have been 
recharacterized as those which are found on the coversheet of the 
decision.


FINDINGS OF FACT

1.  By a rating decision in April 2005, the RO denied service 
connection for tinnitus.  The Veteran was notified of his right 
to appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the April 2005 decision, 
considered in conjunction with the record as a whole, is new, 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim, and raises a reasonable possibility of 
substantiating the Veteran's claim.

3.  Tinnitus was initially demonstrated years after service and 
has not been shown by competent medical, or competent and 
credible lay, evidence to be causally related to the Veteran's 
active service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for 
entitlement to service connection for tinnitus, is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

2.  Tinnitus was not incurred in or aggravated by active service, 
and may not be presumed (as an organic disease of the nervous 
system) to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date will be assigned 
in the event of the award of the benefits sought.

With respect to the issues on appeal, the agency of original 
jurisdiction (AOJ), prior to the initial adjudication of the 
claims, issued a VCAA notice letter to the appellant in April 
2008 that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence and notified that a disability rating and 
effective date will be assigned in event of award of any benefit 
sought per Dingess/Hartman.  The Veteran was also informed of 
what new and material evidence could be submitted to reopen his 
claim for service connection for tinnitus, what type of evidence 
would qualify as "new" evidence, and per the requirements set 
forth in Kent, specifically informed him of what evidence would 
be necessary to substantiate the element or elements required to 
establish the claim that was found insufficient in the previous 
denial.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment and personnel records, VA outpatient 
treatment records, and a VA examination report.  Additionally, 
the claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.

The record reflects that the Veteran was afforded a VA 
examination and opinion in August 2008.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination and opinion obtained in this case are more 
than adequate for the issue decided on the merits herein, as they 
were based on a review of the Veteran's claims file and treatment 
records.  The examiners also provided a well-supported rationale 
for the provided opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal decided on the merits herein has 
been met.  38 C.F.R. § 3.159(c) (4).    

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence relevant to 
the issue on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the extensive evidence of record. 
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a 
final decision by the RO may not thereafter be reopened and 
allowed, in the absence of clear and unmistakable error (CUE), 
except as provided by 38 U.S.C.A. § 5108, which indicates that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), in the absence of CUE, and absent the submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)(West 2002); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.105.

Under applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  The Veteran filed his claim to reopen in April 2008.  
Therefore, the Board finds that the post August 29, 2001 standard 
of review should be applied.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and tinnitus, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010)

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

1.  New and Material Evidence to Reopen-Tinnitus

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for tinnitus.  The record reflects that in an April 
2005 decision, the RO initially denied the Veteran's claim for 
tinnitus on the basis that there was no evidence of tinnitus in 
the record.  No appeal was taken from that determination, and 
there has been no allegation of CUE in that regard.  As such, it 
is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the April 2005 RO denial 
included the Veteran's service treatment records, as well as 
post-service VA outpatient treatment records which were negative 
for complaints of, or treatment for tinnitus.  The record also 
contains the Veteran's service personnel records which show that 
the Veteran received the Expert (Rifle M-14) badge, served in 
Vietnam from September 1968 to November 1969, and participated in 
the Vietnam Counteroffensive Phase V.  

The evidence received since the final April 2005 RO decision 
includes April 2008 and February 2009 statements from the 
Veteran, in which he contends that he experienced tinnitus during 
and since service.  The statements also show that the Veteran 
believes that his tinnitus is due to noise exposure in service 
and/or the medication (chloroquine tablets) that he was given 
while in service to prevent and/or treat malaria.  The additional 
evidence also includes internet articles submitted by the 
Veteran, one of which shows that a side effect of chloroquine is 
ringing in the ears.  The evidence received since the final April 
2005 RO decision also includes an August 2008 VA examination 
report which shows that the Veteran reported serving around 
gunfire and howitzers and taking chloroquine for malaria 
prevention for about one year and two months.  He also indicated 
that he had experienced constant tinnitus for 10 years.  The 
examiner opined that it is at least as likely as not that neither 
any noise exposure nor chloroquine is the cause of his tinnitus.
 
The Board finds this additional evidence is new, in that it was 
not previously of record.  The evidence is also material because 
it reflects that the Veteran reported that he had tinnitus in 
service and continues to have tinnitus.  The Board notes that the 
Veteran is competent to attest to factual matters of which he has 
first-hand knowledge (e.g., experiencing ringing in his ears).  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For 
the purpose of reopening the claim, the Veteran is presumed 
credible in this regard. 

The Veteran's claim was previously denied because there was no 
evidence that he had had tinnitus since service. The Board finds 
that the evidence added to the record since the last final 
denial, when considered in conjunction with the record as a 
whole, does raise a reasonable possibility of substantiating the 
claim, and as such, is new and material to reopen the claim.

Thus, new and material evidence has been submitted, and the claim 
is reopened. To this extent only, the appeal is allowed.

2.  Service Connection-Tinnitus

Having reopened the Veteran's claim, the Board must now determine 
whether the reopened claim of entitlement to service connection 
for tinnitus may be granted on the merits, de novo.  The Veteran 
will not be prejudiced by the Board action in reconsidering the 
matter as the RO previously reopened and reconsidered the claim 
on the merits in September 2008.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In order to establish service connection on a nonpresumptive 
direct-incurrence basis, there must be evidence of a current 
disability, an in-service injury or disease, and a nexus between 
the current disability and in-service injury or disease.  
 
With respect to a current disability, an August 2008 VA 
examination report shows that the Veteran reported experiencing 
tinnitus.  In terms of an in-service injury or disease, the 
Veteran contends that his tinnitus is due to noise exposure 
and/or the chloroquine (an anti-malaria medication) that was used 
to prevent malarial infection while the Veteran was in service.  
Under 38 U.S.C.A. § 1154 (a) (West 2002), the VA is required to 
consider the Veteran's contentions in conjunction with the 
circumstances of his service.  The Veteran's DD Form 214 reflects 
that his military occupational specialty was that of a personnel 
specialist and that he received an Expert (Rifle M-14) badge.  
The Veteran's DA Form 20 also shows that the Veteran served in 
Vietnam from September 1968 to November 1969 and participated in 
the Vietnam Counteroffensive Phase V.  A June 2008 Deferred 
Rating Decision also shows that VA found that it was plausible 
that the Veteran was given chloroquine while stationed in 
Vietnam.  The Board finds the Veteran is competent to report that 
he was exposed to noise and given chloroquine to prevent/treat 
malaria in service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005) (noting that a veteran and other persons can 
attest to factual matters of which they had first-hand 
knowledge).  The Board also finds that the Veteran is credible in 
this regard as such incidents are consistent with the 
circumstances of his service.  Thus, in light of the evidence of 
record (i.e.--the Veteran's DD 214 and DA Form 20) and the 
Veteran's competent and credible statements regarding exposure to 
loud noises and the use of chloroquine in service, the Board 
finds that it is consistent with the circumstances of the 
Veteran's service for him to have used chloroquine and to have 
been exposed loud noise exposure while in service.  38 U.S.C.A. 
§ 1154(a).

However, the Veteran's service treatment records are silent for 
complaints of, or treatment for, tinnitus.  Indeed, the Veteran's 
November 1969 separation examination report shows that he denied 
a history of ear trouble and the examiner from such examination 
reported that the Veteran's ears were normal.  Further, the 
record establishes that the first documentation of tinnitus was 
many years after the Veteran's separation from service in an 
August 2008 VA audiological examination report.  

Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically relates 
the Veteran's current tinnitus to his in-service exposure to 
noise and/or chloroquine use.  In this regard, the Board notes 
that the examiner from the August 2008 VA examination opined that 
the Veteran's tinnitus was not related to his military service.  
In reaching this determination, the examiner, who reviewed the 
Veteran's claims file and noted the Veteran's history of noise 
exposure and chloroquine use in service, indicated that:
Since [the Veteran's] gunfire exposure was 
in the late 1960s and the chloroquine was 
taken in 1960s but he has only had 
complaints of tinnitus for the past 10 
years is my medical opinion that it is at 
least as likely as not that neither any 
noise exposure nor chloroquine is the cause 
of his tinnitus.  This based on the time 
relationship.  I reviewed his records.  I 
do not see any other particular complaints 
of tinnitus.

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  Although the Veteran asserts that his current 
tinnitus is related to service, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced tinnitus in service and has experienced tinnitus 
since service and was exposed to loud noise and used chloroquine 
to prevent and/or treat malaria.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  

The Board acknowledges that it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of 
contemporaneous evidence is for consideration in determining 
credibility. 
Here, the Board finds that the Veteran has provided conflicting 
statements as to the onset of his tinnitus and thus, is not 
credible in this regard.  Indeed, although the Veteran stated on 
his November 2004 VA Form 21-526 (Veteran's Application for 
Compensation and/or Pension) that he began to experience tinnitus 
while an active duty, he did not complain of tinnitus on 
examination for separation from service in November 1969 and 
denied a history of ear trouble at that time.  Moreover, the 
August 2008 VA examination report shows that the Veteran reported 
that his history of tinnitus was about 10 years ago.  
Additionally, although the Veteran reported that his tinnitus 
began "about 10 years ago" (which the Board notes would be in 
approximately 1998), VA outpatient treatment records dated in 
2002 do not show a diagnosis of, or treatment, for tinnitus.  
Additionally, an undated VA problem list does not list tinnitus 
as a current problem for the Veteran.  It stands to reason that 
if the Veteran had experienced tinnitus during service and since 
service, he would have reported it on his November 1969 
separation examination and during his various VA outpatient 
examinations in 2002.  As such, the Board finds that any 
assertions by the Veteran as to continuity of symptomatology of 
tinnitus since service to be less than credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's tinnitus is related 
to noise exposure and/or chloroquine in service, or credible lay 
evidence of continuity of symptomatology of his tinnitus since 
service, the Board finds that the negative evidence of record 
with regard to the etiology of the Veteran's tinnitus, including 
the August 2008 VA opinion, is of greater probative value than 
the Veteran's less than credible statements in support of his 
claim.  Although the Board concludes that the evidence of record 
is sufficient to establish that the Veteran sustained acoustic 
trauma in service and used chloroquine to prevent and/or treat 
malaria, the competent and credible evidence of record fails to 
establish that his current tinnitus is related to such incidents 
of service.  Therefore, the Board finds that grant of service 
connection on a direct incurrence basis is not warranted.

In order to establish service connection on a presumptive basis, 
the Veteran's tinnitus must have become manifest to a degree of 
10 percent or more within one year from the date of termination 
of his service.  In this case, the first clinical documentation 
of tinnitus was in 2008, which was almost 40 years after the 
Veteran's discharge from service.  As such, the Board finds that 
the preponderance of the evidence is against a grant of service 
connection on a presumptive basis.

The Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2010), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for tinnitus and the claim must be denied.
      ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for tinnitus, to this 
extent, is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


